Reasons for Allowance
Claims 21, 26-29, 31, and 32 are allowed and are renumbered as claims 1-7. The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 22 March 2022 has overcome the double patenting rejections of the final office action mailed on 9 December 2021. The remaining objection and rejections of this office action have been overcome by the amendment filed on 9 March 2022.
The closest prior art of record is the combination of Wiseman Dissertation in view of Aston Labs, Chughtai, and Cornett as applied to the rejection of claims 21-23, 26-29, 31, and 32 under 35 USC 103 in the final office action mailed on 9 December 2021. This combination of references does not teach or suggest that the solvent of claim 21 is selected from the group consisting of: acetonitrile (ACN):ethanol (EtOH) and acetonitrile (ACN):chloroform (CHCl3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797